Exhibit 10.10.4

THIRD AMENDMENT TO

AMENDED AND RESTATED OPERATING AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED OPERATING AGREEMENT (this
“Amendment”) is dated as of May 17, 2007 and entered into by and among the
Members of BSST LLC, a Delaware limited liability company (the “Company”), and
is made with reference to that certain Amended and Restated Operating Agreement,
dated as of May 30, 2001 and amended on November 13, 2001 (the “First
Amendment”) and June 1, 2005 (the “Second Amendment”) (as amended, the
“Operating Agreement”), by and among the Members. Capitalized terms used herein
without definition shall have the same meanings set forth in the Operating
Agreement.

RECITALS

WHEREAS, the Members desire to revise certain provisions of the Operating
Agreement with respect to the Company’s Board of Directors.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

Section 1. BOARD OF DIRECTORS

Section 6.2(a) of the Operating Agreement is hereby deleted and replaced, in its
entirety, with the following:

“(a) Designated Board. The Board shall consist of Dr. Lon E. Bell and each of
the members (or each of the other members, if Dr. Bell is a member) of the Board
of Directors of Amerigon Incorporated . At each meeting of the Members for the
election of directors or any solicitation of written consents for such purpose,
the Class A Member and the Series A Member hereby agree to vote all Voting
Interests entitled to vote in the election of directors now owned or hereafter
acquired or controlled by them (collectively, the “Members Voting Interests”),
and otherwise use their best efforts as Members to elect the Designated Board
(as defined below), which shall constitute the entire Board. The “Designated
Board” shall consist of (i) Dr. Bell or, if he is unable to serve in such
capacity, then one individual designated by the Class A Member and (ii) all of
the members of the Board of Directors of Amerigon Incorporated (excluding
Dr. Lon E. Bell, if he is a member of such Board of Directors); provided that,
if any such member of the Board of Directors of Amerigon is unable to serve in
such capacity, then the Series A Member shall be entitled to designate a
substitute individual to serve on the Board. The Members hereby agree that the
size of the Board will be increased or decreased to provide for increases or
decreases in the size of the Amerigon Incorporated Board of Directors.
Notwithstanding the foregoing, if the Class A Member’s Percentage Interest is
ever less than 5%, the Designated Board shall consist of members designated
entirely by the Series A Member.”

Section 2. REPURCHASE RIGHTS

The following sentence is added to the end of Section 15.10:

 

(1)



--------------------------------------------------------------------------------

“Notwithstanding anything in this Section 15.10 to the contrary, the Company’s
repurchase rights set forth in this Section 15.10 shall not apply with respect
to any Employee Member who has been an employee of the Company for at least 5
consecutive years as of the date of his or her termination, provided that such
Employee Member is in “good standing” at the time of such termination (as
determined by the Board in its sole discretion); furthermore, the Chairman of
the Series A Member and the Chief Executive Officer of the Company may, by joint
action, reduce the 5 year period described above to 4 years with respect to
mutually agreed-upon Employee Members.”

Section 3. ANTI-DILUTION PROTECTION

Section 4.1(b) of the Operating Agreement is hereby deleted and replaced, in its
entirety, with the following:

“(b) Expiration. Notwithstanding any other provision of this Agreement, the
anti-dilution rights of the Class A Member may not be assigned or transferred
other than to a person in the Family Group of the initial Class A Member and
shall expire on the earlier of (i) the consummation of a Qualified IPO or
(ii) the receipt by the Company of $10,000,000 in aggregate gross proceeds from
(A) the sale of New Securities after the Effective Date plus (B) additional
funding provided by the Series A Member to the Company after the Effective Date
in the form of additional capital contributions not exchanged for additional
Units.”

Section 4. REPRESENTATIONS AND WARRANTIES

In order to induce the parties to enter into this Amendment, each party hereby
represents and warrants to each other party that:

(a) such party has all requisite power and authority to enter into this
Amendment and to carry out the transactions contemplated by, and perform its
obligations under, the Operating Agreement as amended by this Amendment (the
“Amended Agreement”);

(b) the execution and delivery of this Amendment and the performance of the
Amended Agreement have been duly authorized by all necessary action on the part
of such party;

(c) the execution and delivery by each party of this Amendment and the
performance by each party of the Amended Agreement do not and will not
(i) violate any provision of any law or any governmental rule or regulation
applicable to such party, the organizational documents, if any, of such party or
any order, judgment or decree of any court or other agency of government binding
on such party, (ii) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any contractual obligation of
such party, (iii) result in or require the creation or imposition of any lien
upon any of the properties or assets of such party, or (iv) if applicable,
require any approval of stockholders or members, other than consents that have
been obtained, or any approval or consent of any person under any contractual
obligation of such party;

(d) the execution and delivery by each party of this Amendment and the
performance by such party of the Amended Agreement do not and will not require
any registration with, consent or approval of, or notice to, or other action to,
with or by, any federal, state or other governmental authority or regulatory
body; and

(e) this Amendment and the Amended Agreement have been duly executed and
delivered by such party and are the legally valid and binding obligations of
such party enforceable against such party in accordance with their respective
terms, except as my be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.

 

(2)



--------------------------------------------------------------------------------

Section 5. MISCELLANEOUS

A. Reference to and Effect on the Operating Agreement.

(i) Except as specifically amended by this Amendment, the Operating Agreement
shall remain in full force and effect and is hereby ratified and confirmed.

(ii) The execution, delivery and performance of this Amendment shall not, except
as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy under, the Operating Agreement
by any Member.

B. Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute part of this
Amendment for any other purpose or be given any substantive effect.

C. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES.

D. Effectiveness. This Amendment shall become effective upon the execution of
counterparts hereof by all of the Members.

E. Counterparts. This Amendment may be executed in one or more counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.

F. Officer Authority. Any officer of BSST is hereby authorized and directed to
take any and all action he or she deems necessary and appropriate to effectuate
the terms of this Amendment and the Operating Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Amended and Restated Operating Agreement to be duly executed and delivered by
their respective officers thereunto duly authorized as of the date first written
above.

 

AMERIGON INCORPORATED, as the sole Series A Member By:  

/s/ D. R. Coker

  Daniel R. Coker, President and CEO DR. LON E. BELL, as the sole Class A Member

/s/ Lon E. Bell

 

(3)